*673Opinion by
Haralson, J.
*672The appellant was indicted, tried and convicted for murder, and sentenced to the penitentiary for life. After the admission in evidence of a confession made by the defendant, the defendant proposed to ask the witness testifying to such confession, if at the time the alleged confession was made the mob was surrounding the calaboose where the defendant was imprisoned, or in the town near the calaboose for the purpose of .lynching the defendant, and whether said mobwaswithin the defendant’s view. The court sustained the objection of the solicitor to the question seeking to elicit such testimony. On this appeal it is held that the court erred in this ruling ; it being said that “If such a mob had been assemb*673ling as the question implies it Avas, it Avas competent to prove that fact as tending to sIioav the state of mind and alarm under Avliich the confession Avas made, and that it AAas not voluntary. — 3 Brick. Dig. 285, § § 543-545.”
The judgment of conviction is reversed and the cause remanded.